Title: General Orders, 28 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Friday Augt 28th 1778.
            Parole Hellespont—C. Signs Honor. Honesty—
            
          
          The General observed on the 26th instant that there were several deficiencies towards a
            general movement of the Army—He expects every Exertion will be made to supply them
            without a Moment’s loss of time, that the Troops may in all respects be in a perfect
            State of readiness for marching at the shortest notice: The several departments of the
            Army will make their Arrangements accordingly—The Quarter Master General in particular
            will endeavour to furnish a full supply of Waggons.
          Officers and Soldiers will keep close to their quarters that they may at all times
            answer to a sudden Call.
          Commanding Officers of Corps are carefully to examine the State of the men’s Arms and
            Ammunition and will have the former in perfect  order, and the latter
            compleat; If the quantity in their possession should be deficient they will draw a
            supply to make up the usual Complement.
          The General finds with concern an inexcusable want of punctuality in the returns of the
            Cavalry—The Commanding Officers of Regiments will be responsible for the greatest
            exactness hereafter and may rely on it that no Apology will be admitted for neglect.
          The returns of Arms and Cloathing directed in Genl orders of the 7th instant to be made
            to the Mustering Officers, will be omitted ’till further orders.
          No Officer to appear on the Parade at Muster without his side Arms.
        